Citation Nr: 1337362	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  08-03 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 38 U.S.C., Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from August 1955 to July 1958 and from June 1962 to March 1980.  The Veteran died in May 2006.  The Board remanded this matter for further development in December 2011.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court has held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court in Stegall has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. at 271.  Thus, while the Board regrets the additional delay in this case, for the reasons discussed below, the case must be returned to the AOJ.

In December 2011, the Board remanded the claims, in part, to request records from Bayfront Medical Center.  In July 2012, the appellant furnished a signed release form for these treatment records.  In January 2013, the RO notified the appellant that Bayfront Medical Center requires additional authorization forms to obtain these records.  In March 2013, the appellant furnished the signed additional authorization form required by Bayfront.  There is no indication that the RO attempted to request these records after the appellant furnished this authorization in March 2013.  Moreover, in October 2013, the appellant's representative indicated that this signed authorization has now expired.  Under the circumstances, the RO should make additional attempts to obtain the treatment records from Bayfront Medical Center.  

Accordingly, the case is REMANDED for the following actions:

1.  Complete records should be requested from Bayfront Medical Center for the Veteran's hospitalization from March 30, 2006 until his death on May [redacted], 2006.  Specifically, all nursing notes and medication lists should be obtained.  If the authorization forms previously signed by the appellant have expired, request that the appellant sign new authorization forms, including the additional authorization form required by the Bayfront Medical Center.  All records received pursuant to this request must be added to the claims file.  The RO must make at least two requests in an effort to obtain such records, unless it is made evident by the first request that a second request would be futile in obtaining such records.  If any requested records are not available the appellant should be notified of such.  The efforts undertaken to accomplish this development should be documented.  

2.  Following the above development, the RO should review the newly obtained records and order any additional development deemed necessary, to include, if indicated, review of the records by a medical professional who will address whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the hypotension listed as a cause of the Veteran's death was etiologically related to Diovan/HCT medication for hypertension taken by the Veteran.  If obtained, the opinion must be supported by a complete written rationale.

3.  The appellant's claims must then be readjudicated.  If a determination remains unfavorable, she and her representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


